Citation Nr: 0210196	
Decision Date: 08/21/02    Archive Date: 08/29/02

DOCKET NO.  99-06 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a celiotomy and lysis of adhesions for small 
bowel obstruction, beginning December 4, 1997.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from April 1979 to April 1982, 
September 1982 to October 1984, and from September 1985 to 
October 1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from March 1998 and January 1999 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  Irritable bowel syndrome was not present in service and 
is not etiologically related to service or service-connected 
disability.

3.  Residuals of a celiotomy and lysis of adhesions for small 
bowel obstruction are productive of moderate pain, with 
episodes of nausea, constipation and diarrhea, without 
evidence of recurrent bowel obstruction or manifestations 
productive of more than moderate disability.


CONCLUSIONS OF LAW

1.  Irritable bowel syndrome was not incurred in or 
aggravated by active service, nor is it proximately due to or 
the result of service-connected disability.  38 U.S.C.A. 
§ 1131 (West Supp. 2001); 38 C.F.R. §§ 3.303, 3.310(a) 
(2001); Allen v. Brown, 7 Vet. App. 439, 448, 449 (1995).


2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a celiotomy and lysis of adhesions for small 
bowel obstruction, beginning December 4, 1997, have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.114, Diagnostic Code 7301 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

During the pendency of the veteran's claims, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  For the 
purposes of this decision, the Board will assume that the 
VCAA and the implementing regulations, to include the notice 
and duty to assist provisions, are applicable to the 
veteran's claims.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the RO most recently considered the veteran's claims.  The 
record reflects that the veteran has been notified of the law 
and regulations governing entitlement to service connection 
and the evaluation of gastro-intestinal disorders, the 
evidence considered by the RO and the reasons for its 
determinations.  In addition the RO has afforded the veteran 
appropriate VA examinations and has obtained VA records of 
treatment identified by the veteran.  These issues are now 
returning for adjudication subsequent to completion of 
development requested in the Board's October 2000 remand, to 
include a contemporary VA examination opinion.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  Here the Board notes that 
in September 2001, the veteran appeared and accepted an 
informal hearing conference instead of a personal hearing.  
See 38 C.F.R. §§ 20.702(e), 20.704(e) (2001).  At that time 
he indicated he appeared for a VA examination in June 2001.  
It was determined there was no record of such examination 
having been scheduled or having taken place; however, 
subsequently the veteran did report for VA examination in 
October 2001.  That report is of record and has been 
considered in connection with the veteran's claims.  Also of 
record are records of VA outpatient and clinical treatment of 
the veteran.  

The Board also notes that by letters dated in April 2001 and 
January 2002, the RO advised the veteran as to the provisions 
of the VCAA.  Moreover, the supplemental statement of the 
case issued in March 2002 reflects consideration of 
additionally received relevant evidence and advises the 
veteran as to the basis for the RO's determinations.  Neither 
the veteran nor his appointed representative has identified 
any outstanding evidence or information that could be 
obtained to substantiate either of the veteran's claims.  The 
Board is also unaware of any such outstanding evidence or 
information.  Thus, the Board finds that the facts pertinent 
to these claims have been properly developed and no further 
action is required to comply with the VCAA or the 
implementing regulations.

Factual Background

A service medical entry dated in September 1980 notes the 
veteran's complaints of abdominal cramps and diarrhea of 
several days' duration; the impression was diarrhea.  In 
October 1982, the veteran again complained of abdominal pain 
and diarrhea.  Hyperperistalsis was noted in the small 
intestine and throughout the entire colon.  The abdomen was 
slightly distended.  The impression was acute colitis 
secondary to food intoxication.  

Also during service, in March 1984, the veteran presented 
with abdominal pain.  He reported having eaten the leaves off 
an orange bush a few nights earlier.  The initial impression 
was abdominal pain of uncertain etiology, probably 
gastroenteritis.  A later March 1984 entry notes viral 
gastroenteritis as the assessment.  Extended clinical notes 
indicate the veteran had been drinking large amounts of 
alcohol followed by eating several leaves off of an orange 
tree.  The veteran reported that when he woke up the next 
morning he vomited and had a feeling of general malaise and 
anorexia, followed by abdominal pain.  The veteran was noted 
to be obese.  He was admitted to rule out appendicitis, 
gastroenteritis, etc.  The impression was probable 
gastroenteritis due to ingested irritant.  

When the veteran again presented with abdominal complaints of 
a one-day duration in August 1984, the impression was at 
first gastroenteritis and then acute appendicitis.  Service 
medical entries dated later in August 1984 note the veteran 
was status post appendectomy for appendicitis with 
perforation, followed by exploratory laparotomy for a 
complicating small bowel obstruction.  The incision was 
thereafter noted to be healing well without evidence of 
infection and the veteran was otherwise noted to be doing 
well.  In September 1984 the veteran was noted to be doing 
well without bowel or bladder problems.  The report of re-
enlistment examination dated in February 1986 notes the 
presence of an abdominal scar, not considered disabling; the 
veteran reported he was in good health at that time.  March 
and May 1986 entries include note of complaints of fecal 
leakage with bowel movements.  Entries dated in December 1986 
show the veteran's complaints of diarrhea.  He was assessed 
to have a "flu-like syndrome" progressing to viral 
gastroenteritis.  Examining personnel doubted any small bowel 
obstruction or other malignant process at that time.  Service 
records also generally document the veteran's personal 
problems and/or problems with alcohol use.  

A January 1987 report from the Naval Hospital reflects the 
veteran's presentation with an eight-hour history of diffuse 
colicky abdominal pain associated with nausea, vomiting and 
obstipation.  The veteran underwent surgery for a small bowel 
instruction at that time.  Post-operatively he had an 
uncomplicated course.  At discharge from hospitalization he 
was noted to have normal bowel movements and to tolerate a 
normal diet.  A Medical Board report dated in June 1987 
reflects that the veteran was discharged based on orthopedic 
problems.  

At the time of VA examination conducted in March 1988, the 
veteran was described as having exogenous obesity.  He 
provided a history of abdominal complaints, with in-service 
surgery, but with abdominal complaints starting again in 
January 1987.  The VA examiner noted the veteran's 
involvement in a motor vehicle accident in January 1987, and 
that the veteran had had no resection of the bowel.  Also 
noted was the veteran's reported history of some fecal 
incontinence after the in-service surgery.  The veteran 
stated that he was self-employed.  He denied having missed 
any work due to abdominal complaints.  He also denied any 
vomiting, diarrhea or special diet regimen and described his 
weight as stable.  Examination was stated to be essentially 
negative, to include the results of X-rays.  Weight reduction 
and a high fiber diet were recommended.  The impression was 
status post ruptured appendix with subsequent small bowel 
obstructions times two, with a history of rectal 
incontinence, etiology unknown.

In a rating decision dated in September 1988, the RO granted 
service connection and assigned a noncompensable rating for 
an appendectomy scar, effective October 5, 1987.

A VA outpatient entry dated in November 1997 notes the 
veteran's history of a ruptured appendix in 1983.  
Examination was conducted primarily with respect to the left 
ankle.  The abdomen was noted to be soft and nontender at the 
time.  The November 1997 entry also shows a diagnostic 
impression of irritable bowel syndrome secondary to residuals 
of a ruptured appendix in 1983.  An August 1998 entry 
reflects consideration of complaints of frequent diarrhea; 
the abdomen was noted to be soft and nontender.  That entry 
shows a diagnostic impression of irritable bowel syndrome 
secondary to residuals of a ruptured appendix in 1983.

In a letter dated in August 1998, L. Saindon, M.D., stated 
that the veteran had had problems with irritable bowel and 
his stomach since a ruptured appendix followed by two 
obstructions secondary to scar tissue.  Dr. Saindon opined 
that the veteran's abdominal problems and irritable bowel 
were directly related to his previous ruptured appendix and 
appendectomy.

VA records show the veteran was counseled about his weight in 
August 1998.  VA records dated in June 1999 note the 
veteran's complaint of diarrhea, most likely opined to be 
irritable bowel syndrome.  A colonoscopy conducted in October 
1999 was negative.

VA records show the veteran weighed 265 pounds in June 2000.  
Gastro-intestinal diagnostic testing conducted in July 2000 
was negative.  

The veteran presented for a VA examination in January 2001.  
Physical examination revealed a healed abdominal scar, 
without any hernias noted and without any tenderness to 
palpation of the abdomen.  A report of VA X-ray dated in 
January 2001 notes no evidence of abdominal obstruction.  

A May 2001 VA outpatient record notes complaints of diarrhea 
and abdominal pain as well as occasional constipation.  The 
veteran denied any weight loss and reported an adequate 
appetite.  A recent colonoscopy was cited as showing only 
nonspecific colitis.  July 2001 VA treatment entries note the 
veteran denied abdominal pain except preceding episodes of 
diarrhea attributed to irritable bowel syndrome, and without 
report or note of abdominal distention.  Weight loss and a 
high fiber diet were recommended.  Blood count testing was 
normal.  

The veteran presented for a VA examination in October 2001.  
He complained of cramping abdominal pain with diarrhea and 
nausea, but without vomiting.  He was noted to have lost some 
weight.  Examination revealed him to weigh 274 pounds.  There 
was note of a scar in the right lower quadrant, stated to be 
healed, without discharge or mass.  The assessment was 
irritable bowel syndrome, status post appendectomy, status 
post laparotomy secondary to adhesions.

In an addendum dated in December 2001, the VA examiner noted 
review of the veteran's claim file.  The examiner opined the 
veteran's irritable bowel syndrome was not related to service 
because the veteran's abdominal pain was related to alcohol 
abuse.  The examiner further stated that irritable bowel 
syndrome is a different etiology and there is no connection 
with celiotomy and lysis of adhesions for small bowel 
obstruction.

Analysis

Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability which 
would exist without such aggravation.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439, 448, 449 (1995). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

In this case the Board acknowledges multiple in-service 
instances of bowel complaints, to include diarrhea.  Such 
were attributed to diagnoses of gastroenteritis, or to the 
veteran's appendix problems and subsequent surgery, and not 
to any diagnosed irritable bowel syndrome.  Moreover, 
although the service records show several complaints of 
diarrhea or bowel leakage after the veteran's surgery, post-
operative records note the veteran to have a normal eating 
pattern and normal bowel movements.  Service medical records 
show no diagnosis of irritable bowel syndrome.

The Board also notes that the record contains several VA 
outpatient entries and one private medical opinion favorable 
to the veteran's claim.  With respect to VA notations 
relating irritable bowel syndrome to the veteran's service-
connected disability, i.e. a ruptured appendix and subsequent 
surgeries, the Board notes that one VA entry appears to have 
been an incidental note of a history of irritable bowel 
syndrome attributed to the veteran's appendix problems 
offered at the time of an examination of the veteran's 
orthopedic complaints.  The second VA entry again notes such 
assessment, after consideration of the veteran's abdominal 
complaints, but does not include any specific medical 
reasoning or citation to clinical or diagnostic evidence in 
support of such conclusion.  The veteran's private physician, 
Dr. Saindon related irritable bowel syndrome to the veteran's 
service-connected residuals of a celiotomy and lysis of 
adhesions for small bowel obstruction.  That opinion appears, 
however, to be based on the history reported by the veteran 
insofar as the evidence does not show that Dr. Saindon had 
access to the veteran's medical records and Dr. Saindon did 
not cite to particular in-service or post-service diagnostic 
or clinical findings.  

The weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual 
premise, is based on an examination of limited scope, or 
where the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The 
Board is not bound to accept medical opinions which are based 
on history supplied by the veteran where that history is 
unsupported by the medical evidence.  Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal, op. cit.; and Guimond v. Brown, 6 Vet. App. 69 (1993) 
and most recently, Pond v. West, 12 Vet. App. 341 (1999) 
where the appellant was himself a physician.  The United 
States Court of Appeals for Veterans Claims (Court) has also 
consistently declined to adopt a rule that accords greater 
weight to the opinions of treating physicians.  Chisem v. 
Brown, 8 Vet. App. 374 (1995).  

In contrast to the above-cited private and VA medical 
evidence, the claims file contains a contemporary report of a 
VA examination conducted in October 2001, with an addendum 
dated in December 2001.  That VA examiner cited review of the 
veteran's claims file and also cited to complaints and 
clinical findings particular to the veteran's in-service and 
subsequent presentation.  The VA examiner specified that 
irritable bowel syndrome was of a different etiology than the 
veteran's ruptured appendix or small bowel obstruction with 
attendant surgeries.  The VA examiner attributed the 
veteran's complaints of abdominal pain to the use of alcohol, 
and noted in-service diagnoses of gastroenteritis as opposed 
to irritable bowel syndrome.  The examiner concluded that 
there was no causal relationship between the veteran's 
existing irritable bowel obstruction and either his period of 
service or his service-connected residuals of a celiotomy and 
lysis of adhesions for small bowel obstruction.  As that VA 
examiner cited to the specifics of the veteran's case and 
based the offered opinion on a review of the claims file, the 
Board finds such to be of more probative value than the 
unsupported private statement or VA outpatient notations 
apparently based on history reported by the veteran.

The Board emphasizes that the issue of whether the veteran 
has irritable bowel syndrome that is related to service or 
service-connected disability involves a medical question.  
Therefore, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  As the record does not 
reflect that the veteran possesses a recognized degree of 
medical knowledge, his own opinions on medical diagnoses or 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Insofar as the 2001 VA examination opinion 
is more probative than Dr. Saindon's opinion, or the VA 
outpatient entries, and further insofar as there is no other 
competent evidence of a nexus between irritable bowel 
syndrome and service or service-connected disability, service 
connection is not warranted.

Rating Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001).

38 C.F.R. § 4.114 provides that ratings under Diagnostic 
Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 
inclusive will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  

The veteran is currently in receipt of a 10 percent rating 
based on residuals of a celiotomy and lysis of adhesions for 
small bowel obstruction, beginning December 4, 1997, assigned 
pursuant to Diagnostic Code 7301.

Diagnostic Code 7301 pertains to adhesions of the peritoneum, 
and is for consideration when there is a history of operative 
or other traumatic or infectious (intra-abdominal) process, 
and at least two of the following:  disturbance of motility, 
actual partial obstruction, reflex disturbances and the 
presence of pain.

A 10 percent rating is assigned where impairment is moderate, 
with a pulling pain on attempting work or aggravated by 
movements of the body, or occasional episodes of colic pain, 
nausea, constipation (perhaps alternating with diarrhea) or 
abdominal distention.  A 30 percent rating is warranted for 
moderately severe impairment, with partial obstruction 
manifested by delayed motility of barium meal and less 
frequent and less prolonged episodes of pain.  A 50 percent 
rating is warranted for severe impairment, where there is 
definite partial obstruction shown by X-ray, with frequent 
and prolonged episodes of severe colic distention, nausea or 
vomiting, following severe peritonitis, ruptured appendix, 
perforated ulcer, or operation with drainage.  38 C.F.R. 
§ 4.114, Diagnostic Code 7301.

The evidence in this case is consistent in showing no 
recurrences of bowel obstruction, full or partial, since the 
veteran's in-service episodes treated by surgery.  Rather, 
evidence contemporary to the last in-service surgery showed 
him to have resumed normal eating patterns and bowel 
movements post-operatively.  The Board recognizes that the 
veteran has reported post-operative complaints of colicky 
pain, nausea, constipation and diarrhea contemporary to this 
appeal.  Such symptoms are consistent with the 10 percent 
rating currently assigned.  The Board acknowledges the 
veteran's argument to the effect that the severity and 
frequency of his abdominal pain and distress warrant a higher 
rating.  Yet, in determining the proper rating to be assigned 
for a given disability, the Board may only consider those 
factors which are included in the rating criteria provided by 
regulations for rating that disability.  To do otherwise 
would be error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992).  The veteran simply does not evidence 
manifestations contemplated by the 30 or 50 percent ratings 
under the assigned diagnostic code.

Moreover, the veteran's bowel complaints, to include diarrhea 
and the preceding pain, have in fact been attributed by 
medical personnel and in large part by the veteran himself to 
irritable bowel syndrome, a nonservice-connected disability.  
The crux of the veteran's argument is that his irritable 
bowel syndrome is service-connected, as such is residual to 
his in-service surgery.  That argument has been considered by 
VA, and by medical personnel.  In the decision above, 
however, service connection has been denied for irritable 
bowel syndrome.  Thus, symptomatology associated with such 
may not be the basis for assignment of a higher rating in 
connection with this appeal.  

The competent medical evidence, to include recent X-ray and 
colonoscopy, does not show the veteran's service-connected 
disability more nearly approximates the criteria for a higher 
rating than those for the currently assigned rating under 
Diagnostic Code 7301 and does not otherwise show that the 
impairment from the service-connected disability are of such 
a nature or severity so as to warrant a higher rating 
assignment under any other potentially applicable diagnostic 
code.  Again, the veteran's own complaints, diarrhea, fecal 
leakage and abdominal distress prior to and with bowel 
movements have not been attributed to his service-connected 
disability and may not be considered as the basis for a 
higher rating. 

In arriving at the above determination, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  38 U.S.C.A. § 5107(b).

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Services for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  
38 C.F.R. § 3.321(b)(1) (2001).

The veteran has not indicated that he missed any time from 
work due to his service-connected residuals of a celiotomy 
and lysis of adhesions for small bowel obstruction.  In the 
past he has denied such interference.  Nor is there evidence 
of any recent hospitalization for the service-connected 
disability.  Furthermore, the veteran has not alleged the 
existence of unusual manifestations of the disability.  In 
sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned evaluation.  Therefore, 
the Board has determined that referral of this case for 
extra-schedular consideration is not in order.


ORDER

Entitlement to service connection for irritable bowel 
syndrome is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a celiotomy and lysis of adhesions for small 
bowel obstruction, beginning December 4, 1997, is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

